    Case: 3:19-cr-00065-RAM-RM Document #: 180 Filed: 03/22/21 Page 1 of 2




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

                                )
UNITED STATES OF AMERICA,       )
                                )
                Plaintiff,      )
                                )                        Case No. 3:19-cr-0065
                v.              )
                                )
SAMUEL ELIAS PENA COLUMNA and   )
RAMMER ANDRES GUERRERO-MORALES, )
                                )
                Defendants.     )
                                )

                                             ORDER
       BEFORE THE COURT is the trial in this matter currently scheduled for April 19, 2021.
For the reasons stated herein, the time to try this case is extended up to and including
September 27, 2021.
       In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands entered a general order concerning operations of the Court on March 17, 2020.
The Chief Judge has thus far extended the order ten times, finding that the ends of justice
require excluding March 18, 2020, through March 31, 2021, from the Speedy Trial count in
all criminal matters.
       To date, the COVID-19 virus has claimed more than 542,000 lives (25 of which have
been in the U.S. Virgin Islands). Current testing indicates that the rate of contraction of the
virus is slowing in recent weeks. Notwithstanding the decrease in the incidence of COVID-19
in the Virgin Islands over the past few weeks, the Court finds that a continuance of the trial
date in this case is in the best interest of justice. As a multi-defendant case, this case presents
significant challenges for the Court to comply with social distancing guidelines during the
jury trial. Practical considerations would require additional spacing for Defendants, counsel,
and jurors—and the potential for additional jurors in the courtroom. As such, the Court finds
that extending the period within which Defendants may be tried under the Speedy Trial Act
     Case: 3:19-cr-00065-RAM-RM Document #: 180 Filed: 03/22/21 Page 2 of 2
United States v. Pena Columna et al.
Case No. 3:19-cr-0065
Order
Page 2 of 2

is necessary for the protection and well-being of the Defendants, the jury, the prosecutors,
the witnesses, the Court’s personnel, and the general public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through September 27, 2021, shall be excluded in computing the time within which the trial
in this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the parties shall file and serve a pre-trial brief no later than
September 20, 2021, which shall include the following: (a) proposed list of witnesses; (b)
proposed list of exhibits; (c) estimated length of case-in-chief and case-in-defense; (d)
proposed non-standard voir dire questions; and (e) proposed non-standard jury instructions
related to the elements of the charges and defenses; it is further
        ORDERED that the parties shall provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than September 22, 2021;1 and it is further
        ORDERED that the jury trial in this matter previously scheduled for April 19, 2021, is
hereby RESCHEDULED to commence promptly at 9:30 A.M. on September 27, 2021, in St.
Thomas Courtroom 1.




Dated: March 22, 2021                                      /s/ Robert A. Molloy
                                                           ROBERT A. MOLLOY
                                                           District Judge




1Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
